Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into effective the 8th
day of February 2013 (the “Effective Date”) by and between Craig M. McKenzie, a
resident of the State of Minnesota (“Employee”), and Dakota Plains Holdings,
Inc., a Nevada corporation (the “Company”).

WHEREAS, the Company’s primary business is developing, owning and operating rail
facilities and other means to support the loading, marketing and transporting of
crude oil and related products from, into and within the North Dakota Bakken oil
fields;

WHEREAS, during his employment with the Company, Employee will have access to
the Company’s confidential, proprietary and trade secret information. Employee
and the Company agree that it is in the best interests of the Company to protect
its confidential, proprietary and trade secret information, to prevent unfair
competition by former executives following separation of their employment and to
secure cooperation from former executives with respect to matters related to
their employment with the Company; and

WHEREAS, Employee acknowledges that his receipt of benefits under this Agreement
depends on, among other things, his agreement to abide by the confidentiality,
non-competition, non-solicitation and other covenants contained in this
Agreement, including those in Sections 5 and 6 below.

NOW, THEREFORE, in consideration of the foregoing recitals and the respective
agreements of the Company and Employee as set forth below, the Company and
Employee, intending to be legally bound, agree as follows:

1.                   Employment.

1.1                Term. As of the Effective Date, the Company hereby employs
Employee, and Employee hereby accepts such employment on the terms and
conditions set forth herein, for the period commencing on the Effective Date and
ending on the three year anniversary of the Effective Date (the “Initial Term”),
subject to earlier termination pursuant to the terms of this Agreement.  This
Agreement will be automatically extended after the end of the Initial Term for
successive one year terms (each a “Renewal Term”), subject to earlier
termination pursuant to the terms of this Agreement, unless either party
delivers to the other party written notice of non-renewal no fewer than ninety
(90) days prior to the expiration of the Initial Term or any Renewal Term then
in effect stating that such party does not wish to extend the Term beyond the
end of the Initial Term or the Renewal Term then in effect; provided, further,
that if a Change in Control (as defined in the Company’s 2011 Equity Incentive
Plan) occurs prior to the expiration of the Initial Term or the then-current
Renewal Term, then the Initial Term or then-current Renewal Term (as applicable)
shall be extended through the two-year anniversary of the Change in Control
without any option for the Company to not renew this Agreement prior to the end
of such two-year period. The Initial Term together with any Renewal Term(s) is
herein referred to as the “Term.”  If Employee remains employed by the Company
after the Term, then such employment shall be according to such terms and
conditions as the Company may establish from time to time.

1.2                Services. The Company hereby agrees to employ Employee in the
role of the Company’s Chief Executive Officer, and Employee hereby accepts such
employment with the Company on the terms and conditions set forth herein.
Employee shall perform all activities and services as the Company’s Chief
Executive Officer, which shall include such duties and responsibilities as the
Company’s Board of Directors (the “Board”) may from time-to-time reasonably
prescribe consistent with the duties and responsibilities of a Chief Executive
Officer of the Company (the “Services”). Employee shall use his best efforts to
make himself available to render such Services to the best of his abilities. The
Services shall be performed in a good professional and workmanlike manner by
Employee, to the Company’s reasonable satisfaction, which shall include duties
and responsibilities as the Company’s Chief Executive Officer. Employee shall be
considered an executive officer for purposes of Section 16 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). Upon execution of this
Agreement, Employee will be appointed or elected to serve as a member of the
Board. During the Term, the Board will nominate Employee for reelection to the
Board at the expiration of each term of office, and Employee agrees to serve as
a member of the Board for each period for which Employee is so elected.

 

 

 

1.3                Existing Consulting Activities. During the Term, Employee
shall devote the necessary amount, but in no case less than a majority, of his
productive time, ability and attention to the business of the Company and
satisfaction of his duties as the Company’s Chief Executive Officer.
Notwithstanding the foregoing, Employee may continue to serve as a part-time,
non-employee consultant for the one non-competing entity for which Employee has
been acting as a consultant immediately prior to the Effective Date and has
disclosed to the Board to the extent such service does not interfere with the
complete and satisfactory performance of the Services. Employee may not engage
in any other consulting activities without advance consent of the Board.

2.                   At-Will Relationship. Employee’s employment with the
Company shall be entirely “at-will,” meaning that either Employee or the Company
may terminate such employment relationship at any time for any reason or for no
reason at all, subject to the provisions of this Agreement. The date upon which
Employee’s termination of employment with the Company occurs is the “Termination
Date.” For purposes of Section 8.2 (iv) of this Agreement only, with respect to
the timing of any payments thereunder, the “Termination Date” shall mean the
date on which a “separation from service” has occurred for purposes of Section
409A of the Internal Revenue Code of 1986, as amended from time to time (the
“Code”) and the regulations and guidance thereunder.

3.                   Compensation and Incentive Awards. In consideration for
Employee entering into this Agreement with the Company and performing the
Services required hereunder during the Term, the Company shall provide Employee
with the following compensation while Employee is employed by the Company during
the Term:

3.1                Annual Salary. The Company shall pay Employee an annualized
base salary according to this Section 3.1 (the “Salary”), which Salary shall be
paid monthly on the 15th day of each calendar month, or the last business day
immediately preceding the 15th day of each calendar month, in the event the 15th
falls on a weekend or a holiday. Employee’s initial annualized Salary as of the
Effective Date shall be $350,000.

3.2                Annual Bonus. For each calendar year during the Term,
Employee shall be eligible to receive an annual incentive bonus in the
discretion of the Company’s Compensation Committee or Board based upon Employee
meeting or exceeding mutually agreed upon performance goals, with a target
annual incentive bonus equal to 200% of Employee’s annualized Salary and to be
paid in restricted common stock, subject to all applicable corporate approvals,
to be issued no later than March 15 of the calendar year immediately following
the calendar year for which such bonus is earned; provided, however, that
nothing herein shall obligate the Company to pay any bonus to Employee at any
time.

 

2



 

3.3                Restricted Stock Award. Employee shall receive a restricted
stock award of 300,000 shares of the Company’s common stock in accordance with
the terms and conditions of the Company’s 2011 Equity Incentive Plan and a
Restricted Stock Agreement between the Company and Employee dated the same date
as Employee executes this Agreement (the “Restricted Stock Agreement”). The
restricted stock award shall vest in substantially equal increments upon the
first, second and third anniversaries of the Effective Date. The Company agrees
that upon the vesting of restricted stock issued pursuant to this Section 3.3
Employee will have the option of paying the required withholding tax due upon
such vesting or receiving a certain number of shares of common stock, in either
case in accordance with the terms of the applicable grant agreements and plan
document(s) governing such restricted stock.

3.4                Stock Option Grant. Employee shall receive a non-qualified
option (the “Option”) to purchase 200,000 shares of the Company’s common stock
at an exercise price equal to fair market value as of the date of grant in
accordance with the terms and conditions of the Company’s 2011 Equity Incentive
Plan and a Non-Statutory Stock Option Agreement between the Company and Employee
dated the same date as Employee executes this Agreement (the “Stock Option
Agreement”). The Option shall vest in substantially equal increments upon the
first, second and third anniversaries of the Effective Date.

4.                   Benefits. In consideration for Employee entering into this
Agreement with the Company and performing the Services required hereunder during
the Term, the Company shall provide Employee with the following employee
benefits while Employee is employed by the Company during the Term:

4.1                Retirement Plans. Employee shall be entitled to participate
in the Company’s 401(k), profit sharing and other retirement plans (the “Plan”)
presently in effect or hereafter adopted by the Company, to the extent that such
Plan relates generally to all employees of the Company. Employee shall be able
to contribute up to the legal limit, as a percentage of his annualized Salary,
into any such Plan, of which the Company shall match Employee’s contribution up
to a maximum of eight percent (8.0%) of Employee’s annualized Salary.

4.2                Vacation. Employee shall be entitled to vacation pursuant to
such general policies and procedures of the Company consistent with past
practices as are from time to time adopted by the Company.

4.3                Expense Reimbursement. Employee shall be reimbursed by the
Company for all ordinary and customary business expenses, including travel.
Employee shall provide such appropriate documentation regarding such expenses
and disbursements as Company may reasonably require. Reimbursement shall occur
once per month and must be paid within thirty (30) days after the Company
receives appropriate documentation from Employee related to such expenses but in
no event later than the end of the Company’s taxable year following the taxable
year in which such expenses are incurred.

4.4                Health Insurance. Employee, Employee’s spouse and any
children of Employee (the “Employee’s Family”) shall be entitled to participate
in health, hospitalization, disability, dental and other such health-related
benefits and/or insurance plans that the Company may have in effect from
time-to-time and provided Employee and Employee’s Family meets the eligibility
requirements for each such individual plan or program, all of which insurance
premiums shall be paid by the Company on behalf of Employee and Employee’s
Family. The Company provides no assurance as to the adoption or continuance of
any particular health, hospitalization, disability, dental and other such
health-related benefits and/or insurance plans or programs and Employee and
Employee’s Family’s participation in any such plan or program shall be subject
to the provisions, rules and regulations applicable thereto.

 

3



 

4.5                Relocation. The Company will reimburse Employee for all
reasonable costs associated with Employee and his immediate family relocating to
the Minneapolis, Minnesota metropolitan area; provided, however, that the total
combined reimbursement amounts shall not exceed $25,000.00. By way of example,
but not limitation, reasonable relocation expenses include: (1) the actual costs
of Employee’s real estate brokerage and related fees, closing costs and legal
expenses in connection with the sale of Employee’s primary residence and closing
costs in connection with Employee’s purchase of a home in the Minneapolis,
Minnesota metropolitan area, (2) the reasonable costs of moving the household
goods and personal effects of Employee and his immediate family to the
Minneapolis, Minnesota metropolitan area by one or more vendors agreed upon by
Employee and the Company, (3) travel costs for Employee and family to arrive in
Minneapolis, Minnesota, and (4) costs associated with establishing a household
in Minneapolis, Minnesota. In addition to relocation expense reimbursement of up
to $25,000, the Company will provide temporary housing for Employee and spouse
for a period of up to thirty (30) consecutive days. For the avoidance of doubt,
the Company’s relocation reimbursement obligations under this Section 4.5 are
subject to any withholdings required under applicable law and Employee’s
submission of appropriate receipts, and do not include any reimbursement for any
relocation expenses not specifically identified above.

4.6                Other Benefits. Employee shall also be entitled to such other
benefits as the Company may from time-to-time generally provide to its
personnel, at the discretion of and as permitted by the Company’s management.

5.                   Confidential Information.

5.1                Employee shall maintain the confidentiality of all trade
secrets, (whether owned or licensed by the Company) and related or other
interpretative materials and analyses of the Company’s projects, or knowledge of
the existence of any material, information, analyses, projects, proposed joint
ventures, mergers, acquisitions, divestitures and other such anticipated or
contemplated business ventures of the Company, and other confidential or
proprietary information of the Company (“Confidential Information and
Materials”) obtained by Employee as result of Employee’s employment with the
Company and for two (2) years following termination of Employee’s employment
with the Company for any reason, whether such termination is at the initiative
of Employee or the Company or before or after expiration of the Term.

5.2                In the event that such Confidential Information and Materials
are memorialized on any computer hardware, software, CD-ROM, disk, tape, or
other media, Company shall have the right, subject to the rights of third
parties under contract, copyright, or other law, to view, use, and copy for
safekeeping or backup purposes such Confidential Information and Materials.
During the period of confidentiality, Employee shall make no use of such
Confidential Information and Materials for his own financial or other benefit,
and shall not retain any originals or copies, or reveal or disclose any
Confidential Information and Materials to any third parties, except as otherwise
expressly agreed by the Company. Except in the performance of the Services,
Employee shall have no right to use the Company’s corporate logos, trademarks,
service marks, or other intellectual property without prior written permission
of the Company and subject to any limitations or restrictions upon such use as
the Company may require.

 

4



 

5.3                Upon expiration or termination of this Agreement, Employee
shall turn over to a designated representative of the Company all property in
Employee’s possession and custody and belonging to the Company. Employee shall
not retain any copies or reproductions of correspondence, memoranda, reports,
notebooks, drawings, photographs or other documents relating in any way to the
affairs of the Company and containing Confidential Information and Materials
which came into Employee’s possession at any time during the term of Employee’s
employment with the Company.

5.4                Employee acknowledges that the Company is a public company
subject to the reporting requirements of the Exchange Act and that this
Agreement may be subject to the filing requirements of the Exchange Act.
Employee acknowledges and agrees that the applicable insider trading rules and
limitations on disclosure of non-public information set forth in the Exchange
Act and rules and regulations promulgated by the SEC shall apply to this
Agreement and Employee’s employment with the Company. Employee (on behalf of
himself as well as his executors, heirs, administrators and assigns) absolutely
and unconditionally agrees to indemnify and hold harmless the Company and all of
its past, present and future affiliates, executors, heirs, administrators,
shareholders, employees, officers, directors, attorneys, accountants, agents,
representatives, predecessors, successors and assigns from any and all claims,
debts, demands, accounts, judgments, causes of action, equitable relief,
damages, costs, charges, complaints, obligations, controversies, actions, suits,
proceedings, expenses, responsibilities and liabilities of every kind and
character whatsoever (including, but not limited to, reasonable attorneys’ fees
and costs) in the event of Employee’s breach or alleged breach of any obligation
under the Exchange Act, any rules promulgated by the SEC and any other
applicable Federal or state laws, rules, regulations or orders.

5.5                The foregoing obligations of confidentiality shall not apply
to any Confidential Information and Materials that: (i) are now or subsequently
become generally publicly known, other than as a direct or indirect result of
the breach by Employee of this Agreement, (ii) are independently made available
to Employee in good faith by a third party who has not violated a confidential
relationship with the Company, or (iii) are required to be disclosed by law or
legal process. Employee understands and agrees that Employee’s obligations under
this Agreement to maintain the confidentiality of the Company’s Confidential
Information are in addition to any obligations of Employee under applicable
statutory or common law. The parties agree that the provisions of this Section 5
shall survive any termination of Employee’s employment with the Company and this
Agreement.

6.                   Non-Competition and Non-Solicitation.

6.1                Employee agrees that he will not:

(i) anywhere the Company does business, including but not limited to Williston
Basin and the Rocky Mountain Region, engage, directly or indirectly, alone or as
a shareholder (other than as a holder of less than ten percent (10%) of the
common stock of any publicly traded corporation), partner, officer, director,
employee, consultant or advisor, or otherwise in any way participate in or
become associated with, any other business organization that is engaged or
becomes engaged in any business that is the same or substantially identical
business of the Company, or is directly competitive with, any business activity
that the Company is conducting at the time of Employee’s termination or has
notified Employee that it proposes to conduct and for which the Company has,
prior to the time of such termination, expended substantial resources (the
“Designated Industry”),

 

5



 

(ii)         divert to any competitor of the Company any customer of the
Company, or

(iii)         solicit any employee, consultant or independent contractor of the
Company to change its relationship with the Company, or hire or offer employment
to, or a consulting or independent contractor relationship with, any person to
whom Employee actually knows the Company has offered employment; provided,
however, that this provision does not apply to any employee, consultant or
independent contractor of the Company who responds to a general solicitation for
an advertised position provided Employee has not otherwise engaged in conduct
prohibited by this Section 6.

6.2                Employee agrees to be bound by the provisions of this Section
6 in consideration for the Company’s employment of Employee, payment of the
compensation and benefits provided under Section 3 and Section 4 above and the
covenants and agreements set forth herein. The provisions of this Section 6
shall apply during the term of Employee’s employment with the Company and for a
period of two (2) years following termination of Employee’s employment with the
Company for any reason, whether such termination is at the initiative of
Employee or the Company or before or after expiration of the Term. The parties
agree that the provisions of this Section 6 shall survive any termination of
this Agreement, Employee will continue to be bound by the provisions of this
Section 6 until their expiration and Employee shall not be entitled to any
compensation from the Company with respect thereto except as provided under this
Agreement.

6.3                Employee acknowledges that the provisions of this Section 6
are essential to protect the business and goodwill of the Company. If at any
time the provisions of this Section 6 shall be determined to be invalid or
unenforceable by reason of being vague or unreasonable as to area, duration or
scope of activity, this Section 6 shall be considered divisible and shall become
and be immediately amended to only such area, duration and scope of activity as
shall be determined to be reasonable and enforceable by the court or other body
having jurisdiction over the matter; and Employee agrees that this Section 6 as
so amended shall be valid and binding as though any invalid or unenforceable
provision had not been included herein.

7.                   Non-Disparagement. Both the Company and Employee agree that
neither they nor any of their respective affiliates, predecessors, subsidiaries,
partners, principals, officers, directors, authorized representatives, agents,
employees, successors, assigns, heirs or family members shall disparage or
defame any other party hereto relating in any respect to this Agreement, their
relationship or the Company’s employment of Employee.

8.                   Rights Upon Termination of Employment.

8.1                If Employee’s employment with the Company is terminated by
the Company or Employee for any reason upon or following the expiration of the
Term, or if Employee’s employment with the Company is terminated during the Term
by the Company for Cause (as defined below) or by Employee for any reason other
than Good Reason (as defined below), or if Employee’s employment with the
Company is terminated during the Term by reason of Employee’s death or
Disability (as defined below), then: (i) the Company shall pay to Employee or
his beneficiary or his estate, as the case may be, Employee’s Salary through the
Termination Date, (ii) the Company shall pay any unpaid expense reimbursement
that might have accrued prior to the Termination Date; and (iii) any securities
held in the name of Employee, or any portion thereof, may be exercised to the
extent Employee was entitled to do so as of the Termination Date in accordance
with the terms of the applicable grant agreements and plan document(s) governing
such securities.

 

6



 

8.2                If Employee’s employment with the Company is terminated
during the Term by the Company for any reason other than for Cause or by the
Employee for Good Reason, then: (i) the Company shall pay Employee’s Salary
through the Termination Date, (ii) the Company shall pay any unpaid expense
reimbursement that might have accrued prior to the Termination Date, (iii) any
securities held in the name of Employee, or any portion thereof, may be
exercised to the extent Employee was entitled to do so as of the Termination
Date in accordance with the terms of the applicable grant agreements and plan
document(s) governing such securities, and (iv) subject to Section 8.7, the
Company shall pay Employee an amount equal to two times Employee’s annualized
Salary as of the Termination Date, less applicable withholdings, payable in 24
substantially equal monthly installments on or about the 15th day of each of the
24 months immediately following the Termination Date; provided, however, that
any installments that otherwise would be payable between the Termination Date
and the 60th day after the Termination Date shall be delayed until the 15th day
of the calendar month that is more than 60 days after the Termination Date and
included with the installment payable on such date.

8.3                Termination of Employee for “Cause” shall mean any of the
following acts by Employee:

(i)         an intentional act of fraud, embezzlement, theft or any other
material violation of law;

(ii)        intentional damage to the Company’s assets;

(iii)       the willful and continued failure to substantially perform required
duties for the Company (other than as a result of incapacity due to physical or
mental illness); or

(iv)       willful conduct that is demonstrably and materially injurious to the
Company, monetarily or otherwise.

8.4                “Disability” hereunder shall mean the inability of Employee
to perform on a full-time basis the duties and responsibilities of his
employment with the Company by reason of his illness or other physical or mental
impairment or condition, if such inability continues for an uninterrupted period
of 180 days or more during any 360-day period. A period of inability shall be
“uninterrupted” unless and until Employee returns to full-time work, with or
without an accommodation, for a continuous period of at least thirty (30) days.

8.5                “Good Reason” hereunder shall mean the occurrence of any of
the following during the Term without Employee’s consent: (i) a material
reduction in Employee’s duties that is inconsistent with Employee’s position as
Chief Executive Officer of Company or a change in Employee’s reporting
relationship such that Employee no longer reports directly to the Board of
Directors; (ii) Employee is no longer the Chief Employee Officer of Company;
(iii) any material reduction in Employee’s annual base salary or bonus
compensation (other than in connection with a general decrease in the salary or
bonuses for other employees of Company); (iv) material breach by Company of any
of its obligations hereunder; or (v) a requirement by Company that Employee
relocate Company’s principal office to a facility more than fifty (50) miles
from Company’s principal office as of the Effective Date; provided, however that
Employee must provide written notice to the Company that Good Reason exists
within fifteen (15) days of the occurrence of the circumstances giving rise to
Good Reason, the Company must fail to cure such circumstances within thirty (30)
days after its receipt of such notice from Employee and the Company engaging in
good faith negotiations with Employee to resolve the alleged Good Reason
circumstances or to confirm with Employee that the facts Employee has identified
support a Good Reason resignation, and Employee must resign no later than ninety
(90) days after expiration of the Company’s 30-day cure period in order for
Employee’s resignation to be for Good Reason.

 

7



 

8.6                In the event of termination of Employee’s employment, the
sole obligation of the Company shall be its obligation to make the payments
called for by Section 8.1 or Section 8.2 hereof, as the case may be, and the
Company shall have no other obligation to Employee or to his beneficiary or his
estate, except for compensation earned for services performed through the
Termination Date or as otherwise provided by law, under the terms of any other
applicable agreement between Employee and the Company or under the terms of any
employee benefit plans or programs then maintained by the Company in which
Employee participates.

8.7                Notwithstanding the foregoing provisions of this Section 8,
the Company shall not be obligated to provide the consideration under Section
8.2 (iv) hereof unless Employee shall have signed a release of claims in favor
of the Company in a form to be prescribed by the Company, all applicable
consideration periods and rescission periods provided by law shall have expired
and Employee is in strict compliance with the terms of this Agreement as of the
dates of the payments.

9.                   Notices. Any notice required or permitted under this
Agreement shall be personally delivered or sent by recognized overnight courier
or by certified mail, return receipt requested, postage prepaid, and shall be
effective when received (if personally delivered or sent by recognized overnight
courier) or on the third day after mailing (if sent by certified mail, return
receipt requested, postage prepaid) to Employee at the address indicated on the
signature page of this Agreement and to the Company at its headquarters or
principal place of business. Either party may designate a different person to
whom notices should be sent at any time by notifying the other party in writing
in accordance with this Agreement.

10.                Survival of Certain Provisions. Those provisions of this
Agreement which by their terms extend beyond the termination or non-renewal of
this Agreement (including all representations, warranties, and covenants of the
parties) shall remain in full force and effect and survive such termination or
non-renewal.

11.                Severability. Each provision of this Agreement shall be
considered severable such that if any one provision or clause conflicts with
existing or future applicable law, or may not be given full effect because of
such law, this shall not affect any other provision which can be given effect
without the conflicting provision or clause.

12.                Entire Agreement. This Agreement, the Restricted Stock
Agreement and the Stock Option Agreement collectively contain the entire
agreement and understanding between the parties, and supersede all prior
agreements and understandings relating to the subject matter hereof. There are
no understandings, conditions, representations or warranties of any kind between
the parties except as expressly set forth herein and the Restricted Stock
Agreement and Stock Option Agreement.

13.                Assignability. Employee may not assign this Agreement to any
third party for whatever purpose without the express written consent of the
Company. The Company may not assign this Agreement to any third party without
the express written consent of Employee except by operation of law, or through
merger, liquidation, recapitalization or sale of all or substantially all of the
assets of the Company, provided that the Company may assign this Agreement at
any time to an affiliate of the Company. The provisions of this Agreement shall
inure to the benefit of and be binding upon the parties and their respective
representatives, successors, and assigns. Any third party to which the Company
assigns this Agreement by operation of law, or through merger, liquidation,
recapitalization or sale of all or substantially all of the assets of the
Company, or because such third party is an affiliate of the Company, shall
thereafter be deemed the “Company” for the purposes of this Agreement.

 

8



 

14.                Headings. The headings of the paragraphs and sections of this
Agreement are inserted solely for the convenience of reference. They shall in no
way define, limit, extend, or aid in the construction of the scope, extent, or
intent of this Agreement.

15.                Waiver. The failure of a party to enforce the provisions of
this Agreement shall not be construed as a waiver of any provision or the right
of such party thereafter to enforce each and every provision of this Agreement.

16.                Amendments. No amendments of this Agreement shall be binding
upon the Company or Employee unless made in writing, signed by the parties
hereto, and delivered to the parties at the addresses provided herein.

17.                Governing Law. This Agreement shall be governed by and
construed under the internal laws of the State of Minnesota, without regard to
the principles of comity and/or the applicable conflicts of laws of any state
that would result in the application of any laws other than the State of
Minnesota.

18.                Jurisdiction. This Agreement, including the documents,
instruments and agreements to be executed and/or delivered by the parties
pursuant hereto, shall be construed, governed by and enforced in accordance with
the internal laws of the State of Minnesota, without giving effect to the
principles of comity or conflicts of laws thereof. Employee and the Company
agree and consent that any legal action, suit or proceeding seeking to enforce
any provision of this Agreement shall be instituted and adjudicated solely and
exclusively in any court of general jurisdiction in Minnesota, or in the United
States District Court having jurisdiction in Minnesota and Employee and the
Company agree that venue will be proper in such courts and waive any objection
which they may have now or hereafter to the venue of any such suit, action or
proceeding in such courts, and each hereby irrevocably consents and agrees to
the jurisdiction of said courts in any such suit, action or proceeding. Employee
and the Company further agree to accept and acknowledge service of any and all
process which may be served in any such suit, action or proceeding in said
courts, and also agree that service of process or notice upon them shall be
deemed in every respect effective service of process or notice upon them, in any
suit, action, proceeding, if given or made (i) according to applicable law, (ii)
by a person over the age of eighteen (18) who personally served such notice or
service of process on Employee or the Company, as the case may be, or (iii) by
certified mail, return receipt requested, mailed to employee or the Company, as
the case may be, at their respective addresses set forth in this Agreement.

19.                Counterparts and Electronic Signatures. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same Agreement.

20.                Taxes and Section 409A. Company may withhold from any amounts
payable under this Agreement such federal, state and local income and employment
taxes as Company shall determine are required to be withheld pursuant to any
applicable law or regulation. Employee shall be solely responsible for the
payment of all taxes due and owing with respect to wages, benefits, and other
compensation provided to him hereunder. This Agreement and the compensation
payable hereunder is intended to satisfy, or be exempt from, the requirements of
Section 409A(a)(2)(3) and (4) of the Code, including current and future guidance
and regulations interpreting such provisions, and should be interpreted
accordingly. Each payment under this Agreement is intended to be treated as one
of a series of separate payments for purposes of Code Section 409A and Treasury
Regulation §1.409A-2(b)(2)(iii) (or any similar or successor provisions). To the
extent that any payments under Section 8.2(iv) are subject to Code Section 409A
and Employee is a “Specified Employee” (as defined in Section 409A) as of the
Termination Date, such payments to Employee under Section 8.2(iv) may not be
made before the date that is six (6) months after the Termination Date or, if
earlier, the date of Employee’s death. Payments to which Employee would
otherwise be entitled during the first six (6) months following the Termination
Date will be accumulated and paid on the first day of the seventh month
following the Termination Date (or Employee’s death, if earlier).

[Signature Page Follows]





9



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

  DAKOTA PLAINS HOLDINGS, INC.           /s/ Timothy R. Brady     Timothy R.
Brady     Chief Financial Officer                 EMPLOYEE           /s/ Craig
M. McKenzie     Craig M. McKenzie  

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Employment Agreement]



 